OPINION — AG — **** OWNER OF PROPERTY IN TRUST OVER WHICH HE RETAINS COMPLETE CONTROL MAY APPLY FOR HOMESTEAD EXEMPTION **** A PERSON WHO PLACES HIS PROPERTY IN A TRUST WHICH MAY BE REVOKED AND WITHDRAWN, AND RETAINS CONTROL OVER THE PROPERTY, RECEIVES ALL BENEFITS AND INCOME FROM THE PROPERTY, PAYS ALL THE TAXES AND OTHER OBLIGATIONS ON THE PROPERTY, RESIDES ON THE PROPERTY, AND HAS COMPLETE POWER AS TO ANY CHANGES IN THE TRUST, IS THE LEGAL OWNER OF THE PROPERTY AND MAY APPLY FOR HOMESTEAD EXEMPTIONS. CITE: 68 O.S. 1970 Supp., 2406 [68-2406] (TODD MARKUM)